Citation Nr: 1801202	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a heart murmur. 

6.  Entitlement to service connection for anemia. 

7.  Entitlement to service connection for left finger condition.

8.  Entitlement to service connection for right wrist condition, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for right knee neuropathy, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for left knee neuropathy, to include as secondary to diabetes mellitus.

11.  Entitlement to service connection for right leg neuropathy, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for left leg neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing has been associated with the record.

The issues of entitlement to service connection for diabetes mellitus, hypertension, heart murmur, anemia, right wrist condition, bilateral knee neuropathy, and bilateral leg neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2008 rating decision denied entitlement to service connection for diabetes mellitus and hypertension.  

2.  The evidence received since the June 2008 decision relates to unestablished facts that establishes an in-service incident and a nexus for diabetes mellitus and hypertension.

3.  Resolving all doubt in the Veteran's favor, the Veteran's left finger disability is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for diabetes mellitus and hypertension is final.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. §§3.156, 20.1100, 20.1104 (2017).  

2.  Evidence received since the June 2008 rating decision is new and material; the service connection claim for diabetes mellitus and hypertension is reopened.  38U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. §§ 3.156, 20.1100, 20.1104 (2017).  

3.  The criteria for service connection for left finger disability are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2017). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  However, 38 U.S.C. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the submitted evidence meets the definition of new and material evidence, the Board must consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying the concepts derived from the VCAA. Shade, 24 Vet. App. at 118.  Moreover, the Veteran need not present evidence as to each previously unproven element of a claim.  Shade, 24 Vet. App. at 120.

The Veteran's original claims for entitlement to service connection for diabetes mellitus and hypertension were denied in a March 2007 and a June 2008 rating decision.  The Veteran's current claim was denied in a January 2013 rating decision and the Veteran has appealed.  

Since the June 2008 rating decision, the Veteran has credibly testified that his diet during service elevated his blood sugar and blood pressure.  He stated that the food provided to him was salty and there was a lack of healthy choices.  This evidence is new and material because it shows an in-service incident and a nexus between the claimed in-service injury and the current disability, which raises a reasonable possibility of substantiating the second and third elements in a claim for service connection.  

Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for diabetes mellitus and hypertension.  

II.  Service Connection - Left Finger Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for left finger disability.  The Board finds service connection is warranted because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for status post surgery left hand fourth digit with mild traumatic arthritis.  See October 2011 VA examination.  Accordingly, the Veteran satisfies the first element - a current disability.  

Second, the Veteran relates his left finger disability to service.  See September 2016 statement.  He stated that his ring caught and had to be cut off.  His finger was reconstructed and he was told that he would always have nerve problems.  Service treatment records indicate an injury.  See April 1974 records.  He continues to have problems with that finger and cannot wear a ring.  He is competent to report his experience as he would have personally observed the pain.  The Board has no reason to doubt the credibility of his statements.  Accordingly, he satisfies the second element - in-service injury or occurrence. 

Third, the Board finds the evidence is at least in equipoise as to whether the Veteran's finger disability is related to service.  

In October 2011, a VA examiner found it was at least as likely as not that the Veteran's finger disability was related to service.  She diagnosed status post surgery left hand fourth digit with mild traumatic arthritis and a surgical scar.  

In August 2012, a VA examiner found it was at less likely as not that the Veteran's finger disability was related to service.  Although the examiner observed the Veteran's scar, he based his opinion on the lack of documentation of the in-service injury.  In addition, the examiner noted that the Veteran's December 1976 physical examination did not note any scars.

As the evidence is at least in relative equipoise, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for degenerative disc disease has been established.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for diabetes mellitus is granted.  

New and material evidence having been received, the appeal to reopen the claim for service connection for hypertension is granted.  

Service connection for a left finger disability is granted.  


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development.  

In regards to his diabetes mellitus, hypertension, heart murmur, anemia claims, the Veteran has not been afforded a VA examination and nexus opinion.  The Board finds a medical examination is necessary to address his contentions, determine a diagnosis, and potentially link his disabilities are related to service.  

In regards to his right wrist and neuropathy claims, the Veteran contends his right wrist disability, bilateral knee and bilateral leg neuropathy claims are related to his diabetes mellitus.  The Veteran has not been afforded a VA examination and nexus opinion.  The Veteran continues to report symptoms and receive treatment.  However, he has not been evaluated.  The Board finds a medical examination is necessary to address his contentions, determine a diagnosis, and potentially link his disability is related to service or his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since December 2015.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his diabetes mellitus, hypertension, and anemia claims.  

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's disabilities.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that the Veteran's disabilities are related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's disabilities were caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner for his heart murmur.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Identify what heart disabilities are shown or diagnosed.

B.  For each heart disability shown, provide an opinion as to whether it clearly and unmistakably existed prior to the Veteran's entrance into service.   If "yes," the Veteran's heart disability clearly and unmistakably preexisted his service entrance, determine whether the preexisting disability, clearly and unmistakably, was NOT aggravated (permanently worsened) by service.  If it is undebatable that it did not increase in service, point to the evidence showing that.

A complete rationale for any opinion expressed should be included in the examination report.

4.  Schedule the Veteran for a VA examination with an appropriate examiner for his right wrist disability, bilateral knee and bilateral leg neuropathy disabilities.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's disabilities.  The examiner must include an opinion as to whether is as likely as not (50 percent or more probability) that any diagnosed disabilities are related to service.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's disabilities were caused by or aggravated by (worsened beyond normal progression) any service-connected disabilities, to specifically include diabetes mellitus and hypertension, which are currently on appeal.  

A complete rationale for any opinion expressed should be included in the examination report.

5.   After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


